This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JIM BURRELL and LISA BURRELL,

 3          Plaintiffs-Appellees,

 4 v.                                                                    NO. A-1-CA-36298

 5 AARON NIMAN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Carl J. Butkus, District Judge

 9 Claud Eugene Vance
10 Albuquerque, NM

11 for Appellees

12 Border Law Office
13 Dean E. Border
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed and

3 the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Chief Judge

8 WE CONCUR:



 9 _________________________________
10 STEPHEN G. FRENCH, Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                             2